UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-7193


JOE LEE FULGHAM,

                   Petitioner - Appellant,

             v.

JACK BARBER, M.D., Interim Commissioner of the Virginia Department of
Behavior Health and Development Services,

                   Respondent - Appellee.



                                     No. 17-7226


JOE LEE FULGHAM,

                   Petitioner - Appellant,

             v.

JACK BARBER, M.D., Interim Commissioner of the Department of Behavior
Health and Development Services,

                   Respondent - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:17-cv-00370-AWA-DEM; 2:17-cv-
00181-AWA-DEM)
Submitted: January 11, 2018                                       Decided: January 24, 2018


Before DUNCAN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joe Lee Fulgham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Joe Lee Fulgham seeks to appeal the district court’s orders denying relief on his 28

U.S.C. § 2254 (2012) petitions and his motion for reconsideration. The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)

(2012). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529
U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the

district court denies relief on procedural grounds, the prisoner must demonstrate both that

the dispositive procedural ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Fulgham has not

made the requisite showing. Accordingly, we deny all of Fulgham’s pending motions,

deny a certificate of appealability and dismiss the appeals.       We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                             3